Citation Nr: 1235360	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diverticulitis (claimed as diverticulosis).  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 2007 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has current diverticulosis that was incurred or aggravated during active military service.  In this regard, in his May 2011 notice of disagreement, he reported that he had multiple complaints related to diverticulitis in service.  However, in his July 2011 VA Form 9, he reported that his diverticulitis was aggravated during service.  Specifically, he reported that he went to sick call multiple times for the condition, but no follow-up was done.  He also claimed that having to perform physical training (PT) right after eating, without time to digest his food, aggravated his diagnosis of diverticulitis.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to diverticulitis or diverticulosis.  During evaluation in service in May 2007, he denied feeling tired or poorly, lethargy or gastrointestinal symptoms; in June 2007, he denied any nausea, vomiting or diarrhea; and in October 2007, he denied gastrointestinal symptoms.  In addition, September 2007 treatment records indicate that there was no diverticulitis of the colon found on examination.  January 2008 treatment records show that the Veteran complained of lower abdominal pain, but denied nausea or vomiting.  He was diagnosed with abdominal pain.

The Veteran was afforded a VA general medical examination in September 2008.  The Veteran denied any history of nausea, vomiting, diarrhea, constipation, indigestion, heartburn, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, fecal incontinence, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  On physical examination, he was noted to be well developed and well nourished, and bowel sounds were normal.

During VA treatment in November 2010, the Veteran complained of intense abdominal pain, chills and fever.  A computerized tomography scan of the abdomen revealed moderate to severe diverticulitis of the sigmoid colon.  Follow-up reports show treatment for recurrent diverticulitis without any abscesses.  In January 2011, the Veteran underwent sigmoid resection for diverticulitis.

The medical evidence of record contains competent evidence of a current diagnosis of diverticulitis.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

An examination and opinion are needed to determine whether the Veteran's currently diagnosed diverticulitis is related to service.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that his currently demonstrated hepatitis C developed as a result of his active military service.  With regard to his risk factors for hepatitis C during service, he has denied any history of blood transfusions, and denied using any drugs except marijuana prior to service.  However, he has reported that he was tattooed during service.  See September 2010 statement from the Veteran.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to hepatitis C, or evidence of any risk factors for hepatitis C in service.  The May 2007 enlistment examination report indicates that the Veteran had a tattoo of the left upper arm.  

VA outpatient treatment records show that the Veteran presented to establish treatment in February 2009.  The examiner noted that the Veteran's hepatitis C risk factor was intranasal cocaine use, which the Veteran reported he had stopped using in 2002.  On evaluation in March 2009, the Veteran reported that he had been diagnosed with hepatitis C about a year and a half earlier, and the examiner noted that his risk factor was prior use of intranasal cocaine.  The Veteran denied any history of sharing razors and unprotected sex with prostitutes or anyone known to have hepatitis.  He also reported that he was uncertain as to whether he had received any blood transfusions.

The Veteran was afforded a VA examination for his claim in April 2010.  The Veteran reported being diagnosed with hepatitis C after having routine blood work
performed.  He also reported having tattoos before service and intranasal cocaine use before service, and denied any specific risk factors for hepatitis C during service.  However, he did report an incident during basic training when he was exposed to vomit from other soldiers.  He also denied any history of blood transfusion or organ transplant.  The examiner diagnosed hepatitis C, and opined that the condition was "at least as likely as not secondary to exposure from intranasal cocaine use...prior to...service."  The examiner also noted that the Veteran had tattoos as listed on the entrance examination.  The examiner did not provide a rationale for the opinion.  Accordingly, the Board finds that the opinion is inadequate for rating purposes.

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2011).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has reported risk factors for hepatitis C during service, such as tattoos and being exposed to vomit from other soldiers.  The post-service medical evidence of record shows that the Veteran has been diagnosed with hepatitis C.  However, contemporaneous evidence of hepatitis C in the years following service is not of record.  The only medical opinion of record concerning the etiology of the Veteran's hepatitis C does not include a rationale, and therefore, is inadequate for rating purposes.  

Accordingly, another examination and opinion is needed to determine the etiology of any currently demonstrated hepatitis C.  38 U.S.C.A. § 5103A(d) (West 2002).
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The most recent VA examination in connection with the Veteran's service-connected right knee disability, was conducted in July 2010.  The Veteran has reported that his disability has increased in severity since that time.  Specifically, he reported locking, continuous swelling, and instability of the right knee.  He also reported that his ability to perform activities of daily living was negatively affected, and that he was unable to stand for extended periods of time or climb up and down ladders safely, as was required for his former occupation as a carpenter.  See August 2010 VA Form 9.  See also June 2011 statement from the Veteran requesting an increased rating for his right knee disability.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his service-connected right knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his current diverticulitis.  The claims folder should be made available to the examiner for review in connection with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current diverticulitis is related to a disease or injury in service.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  Afford the Veteran a VA examination to determine the nature and extent of any currently present hepatitis C.  The claims folder should be made available to the examiner for review in connection with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) 
that the Veteran's current hepatitis C is etiologically related to his active military service and, if so, the examiner should specifically identify the in-service risk factor(s).  

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected right knee disability.  The claims folder should be made available to the examiner for review in connection with the examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should report the range of right knee flexion and extension in degrees.  The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.
The examiner should also report whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  

The examiner should also report whether there is any recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right knee disability on his ability to maintain gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Readjudicate the claims for service connection for diverticulitis and hepatitis C, and the claim for an increased rating for a right knee disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


